MEMORANDUM **
Peter D. Bogart appeals pro se from the district court’s judgments affirming the bankruptcy court’s dismissals of his adversary proceedings. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal on res judicata grounds, Gregory v. Widnall, 153 F.3d 1071, 1074 (9th Cir.1998) (per curiam), and we affirm, Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 651 (9th Cir. 1988); Rice v. Crow, 81 Cal.App.4th 725, 97 Cal.Rptr.2d 110, 116-17 (2000).1
Because we conclude that Bogart’s claims against all defendants are barred by res judicata, we need not address his contentions regarding Eleventh Amendment immunity.
We reject Bogart’s remaining contentions as meritless and deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Bogart's prior liLigation includes Bogart v. California Coastal Comm’n, No. 98-35241, 1999 WL 1253279 (9th Cir. Dec. 13, 1999) (unpublished disposition); Ojavan Investors, Inc. v. California Coastal Comm’n, 54 Cal. App.4th 373, 62 Cal.Rptr.2d 803, 809 (1997), cert. denied, 522 U.S. 1015, 118 S.Ct. 601, 139 L.Ed.2d 489 (1997), rehearing denied, 522 U.S. 1099, 118 S.Ct. 901, 139 L.Ed.2d 886 (1998); Ojavan Investors, Inc. v. California Coastal Comm’n, 26 Cal.App.4th 516, 32 Cal. Rptr.2d 103, 110 (1994), cert. denied, 513 U.S. 1148, 115 S.Ct. 1097, 130 L.Ed.2d 1065 (1995).